In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Westchester County, entered February 10, 1970, which dismissed' the writ after a hearing. Judgment affirmed, without costs. In 1961 relator, while on parole from a sentence of 10 to 20 years imposed in 1953 upon a manslaughter conviction, was convicted of a violation of section 1897 of the former Penal Law, sentenced to a term of 2% to 5 years, and returned to prison to resume service of the manslaughter sentence. In 1963 he was granted parole on the manslaughter sentence for the sole purpose of enabling him to commence serving the 2% to 5 year sentence. In 1966 he was released from prison on parole, only to be again convicted of manslaughter in 1969 and returned to prison. A six-year sentence was imposed upon this second manslaughter conviction, to be served concurrently with all violations of parole time outstanding. Relator contends that under section 2190 of the former Penal Law his 1953 manslaughter sentence must be deemed to have terminated in 1963 when he was permitted to commence serving the 2% to 5 year sentence. In our opinion, this contention is without merit. We find nothing in the terms of section 2190, as it existed in 1963 (L. 1939, eh. 624), to support such a construction. On the contrary, subdivison 3 thereof provides that under such circumstances the Parole Board shall retain jurisdiction until the expiration of the maximum term of the sentence (People ex rel. Robinson v. Murphy, 260 App. Div. 836, mot. for Iv. to app. den. 261 App. Div. 1035). Although we have passed upon the merits of this appeal, we note that relator’s habeas corpus application was premature (People ex rel. Jackson v. Morhous, 286 App. Div. 939). Since his 1969 manslaughter sentence has yet to expire, he would not be entitled to immediate release even if his contention were correct. Munder, Acting P. J., Martuscello, Latham, Shapiro and Gulotta, JJ., concur.